Citation Nr: 1533250	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-30 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2013, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  However, due to errors with the audio recording equipment, a suitable transcript was not produced.  The Veteran elected to have another videoconference hearing, which was held in January 2015 by the undersigned VLJ.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a bilateral knee condition has been raised by the record in a March 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence demonstrates that the Veteran's PTSD is related to an in-service personal assault.






CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for PTSD.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that she currently has PTSD as the result of a military sexual trauma that occurred during active duty.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  In addition, there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The Veteran's VA treatment records reflect diagnoses of PTSD and bipolar disorder during the pendency of the appeal which conformed to criteria under the Diagnostic and Statistical Manual of Mental Disorder, fourth edition.  As such, the Board finds the evidence establishes a current disability for purposes of service connection.  
With respect to the Veteran's claimed in-service stressor, she has consistently and credibly asserted that she was raped by an unknown service member.  Although the Veteran does not recall the exact date of the assault, she has reported that it was several months after she was transferred to Fort Hood, Texas in November 1981.  She did not report the rape because she had been drinking, and feared she would be blamed.  Additionally, the Veteran has reported that the rape resulted in a pregnancy which she discovered approximately two months after the rape.  The Veteran's DD-214 reflects that the Veteran was honorably discharged due to pregnancy in August 1982.  The Veteran has asserted that she received psychiatric treatment while in service; however, the RO made a formal finding of the unavailability of the Veteran's service treatment records for the relevant time period.  A review of the Veteran's service personnel records reveal that while she did undergo disciplinary action several times prior to the time period when the rape reportedly occurred, her behavior problems did appear to grow worse in July 1982, around the time of the rape.  In July 1982, the Veteran was disciplined with seven days of correctional custody and forfeiture of 100 dollars for being derelict in the performance of her duties.  It was noted that her living quarters were "filthy" and her conduct in the billets and appearance were unacceptable.  Upon review, the Board finds that this evidence, including the records of disciplinary action and the Veteran's pregnancy, constitutes credible supporting documentation for the Veteran's assertions that she experienced a personal assault during active duty.  

With respect to a link between the Veteran's current symptomatology and the in-service stressor, the Veteran underwent VA examination in connection with her claim in September 2010.  The VA examiner diagnosed PTSD but mistakenly reported that the claimed stressor took place in 1983, after the Veteran's discharge from active duty service, and thus opined that the Veteran's PTSD was not related to service.  Despite the inaccuracy, the Board notes that the examiner did report that military sexual trauma was a primary stressor for the Veteran's PTSD.  Conversely, the Veteran's treating VA psychologist, Dr. D. Pure, submitted a statement in which she opined that the Veteran's PTSD unquestionably originated with the Veteran's military sexual trauma, specifically the rape in Fort Hood.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the probative, competent evidence demonstrates that the Veteran's PTSD is related to active duty.  As such, service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


